eo Oo SN DN OH BP WY LO =

NN NM NH DY DY DY YD RD RO i ei ea ea a
ao AN DN HN FP WO KH KF DW CO CO AJ HR A BR W NO K& CO

Case 2:18-cv-01678-RAJ Document 99 Filed 03/09/20 Page 1 of 4

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KIMBERLY ANN JOHNSON,
Plaintiff, Case No. 2:18-CV-01678-RAJ
v- JURY VERDICT FORM
ALBERTSONS, LLC,
Defendant.

 

 

 

 

We the jury, being duly empanelled and sworn in the above-captioned case, find

as follows:

DRAFT - 1

 
o Oo SN DO OH FBP W HO &

NS NM BS NH BQO WD BRD RD OBR Om ies
So ND A FP WW NY K§ DTD CO DH DQ KH WA BB WwW NH KF COC

 

 

. Case 2:18-cv-01678-RAJ Document 99 Filed 03/09/20 Page 2 of 4

A. TITLE VII

QUESTION 1:

QUESTION 2:

Title VII Sex Discrimination. Did Plaintiff prove by a
preponderance of the evidence that Plaintiff’s sex was a
motivating factor for Defendant’s decision to terminate her
employment?

ANSWER: [ ] YES [vj NO

e Please proceed to Question 2

Title VII Retaliation. Did Plaintiff prove by a
preponderance of the evidence that Plaintiff complained
about discrimination and that her complaint was a
motivating factor for Defendant’s decision to terminate her
employment?

ANSWER: [WYES [ ] NO

e Please proceed to Question 3

B. WASHINGTON LAW AGAINST DISCRIMINATION (“WLAD”)

QUESTION 3:

QUESTION 4:

DRAFT - 2

WLAD Gender Discrimination. Did Plaintiff prove by a
preponderance of the evidence that Plaintiff’s gender was a
substantial factor for Defendant’s decision to terminate her
employment?

ANSWER: [ ] YES 1 NO

e Please proceed to Question 4

WLAD Retaliation. Did Plaintiff prove by a
preponderance of the evidence that Plaintiff complained
about discrimination and that her complaint was a
substantial factor for Defendant’s decision to terminate
her employment?

ANSWER: © YES [ ]NO

 
Oo Oo HN NH A FP WD NHN

Nm NHN NHN NO OUND OUND UN ON KN eS eS eS eS eS ee OO Slr a eSlULr re lle
aos ON OO RPO NO S|! CU SN NSD a Ol ON DO Rell

 

 

. Case 2:18-cv-01678-RAJ Document 99 Filed 03/09/20 Page 3 of 4

C. DAMAGES

QUESTION 5:

QUESTION 6:

QUESTION 7:

DRAFT - 3

e Ifyou answered “no” to Questions 1, 2, 3, and 4,
sign this verdict form and notify the bailiff: Answer
no more questions.

e Ifyou answered “yes” to any of Questions I, 2, 3,
or 4, proceed to Question 5

Damages Amount. What do you find to be the amount of
damages sustained by Plaintiff, if any?

Past Economic Damages:$ 375 000

Future Economic Damages: $_\

1,500,000
. Yo $9, 000
Non-Economic Damages: $

e Please proceed to Question 6

Mitigation. Did Defendant prove that Plaintiff failed to
mitigate her claimed damages, or that her claimed
economic damages should be reduced by any amount
earned in mitigation?

ANSWER: [ ] YES [¥] NO

If you answered “yes” by what amount is Plaintiffs
amount of economic damages to be reduced for failure to
mitigate damages?

$

 

e Ifyou answered “Yes” to Questions 1 or 2, and you
awarded damages in Question 5, please proceed to
Question 7.

Punitive Damages. Do you find that punitive damages
are appropriate?

ANSWER: YES [ ]NO

 
Oo Se IN HK A FP YW NN

mB wMH NM KH WN HD HN WN NY KF = | | ee eS i Se SUD lh
Oo nN HR A BP WH NH —|& DOD GO CO NDT HDR A BP W NY KF CO

 

 

« Case 2:18-cv-01678-RAJ Document 99 Filed 03/09/20 Page 4 of 4

If you answered “yes” what do you find to be the amount
of punitive damages?

Punitive damages: $ 10, 000, 000

e Sign this verdict form and notify the bailiff

(pi
Signed and Dated this day of March, 2020.

—

Presiding Juror

DRAFT - 4

 
